DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al(USPGPUB 2017/0178035 A1) in view of Moore, Jr(USPat 9,367,217 B2).
  -- In considering claim 1, the claimed subject matter that is met by Grimm et al(Grimm) includes:
	1) the portable terminal is met by the portable wireless communication device(12), which may include a smart phone, tablet, or similar that is capable of communicating with the vehicle(10)(see: Grimm, sec[0017]);
	2) the first server configured to communicate with the portable terminal, and store authentication information for locking and unlocking a vehicle or facilities is met by the remote entity(14), which communicates with the communication device(12), and provides cryptography keys(27,29) to both the smartphone(12) and the plug in device(16), which allows commands such as lock, unlock, etc(see: sec[0022]);
	3) the portable terminal including:
		i) service providing unit configured to provide a use reservation service for the vehicle or the facilities is met by the CarShare App for providing a user reservation service for a vehicle or facilities(see: Grimm, sec[0026,0041]).
	- Grimm does not teach:
	1) the portable terminal including:
		i) use reservation service for the vehicle or facilities being provided by the service providing unit, by communicating with another server, the other server being different from the server;
		ii) first sending unit configured to send a first signal to the server in response to a request from the service providing unit;
		iii) first receiving unit configured to receive authentication information from the server,
	2) the first server including:
		i) second receiving unit configured to receive the first signal from the portable terminal;
		ii) second sending unit configured to send a second signal to the portable terminal when the second receiving unit receives the first signal, the second signal including the authentication information,
	3) the first server being managed by another organization different from an organization managing the second server.
	Although not specifically disclosed by Grimm, Grimm does teach that the portable terminal sends and receives information with the server(14), and as well, teaches that the server(14) receives and sends information with the portable terminal(12)(see: Grimm, sec[oo86]), thereby inherently implying that some 
	In related art, Moore Jr(Moore) teaches a mobile travel information system and method, wherein a personal electronic device(12) is capable of sending and receiving data to and from a remote server(14) operated by a service provider(see: Moore, column 5, lines 57-60).  As well, Moore teaches that the device(12) is capable of sending and receiving data to and from a remote server(14), and that the server is capable of sending and receiving data(see: Moore, column 5, lines 57 et seq).  
	Furthermore, Moore also teaches that one or more third party servers(18) are utilized for the purpose of manage reservations for various functions, including airline, hotel, and rental car services(see: column 5, lines 57 et seq).
	Since the use of different servers that are managed by separate entities is well known, as taught by Moore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the third party server(18) of Moore, into the system of Grimm as the second server, since this would have reduced the complexity and functions of the server(14), by providing ancillary servers that would have been dedicated specifically to handle specific aspects of the system.
-- Claim 2 recites subject matter that is met as discussed in claim 1 above, except for:
	1) third sending unit configured to send a third signal to a predetermined device provided in the vehicle or the facilities in response to a request from the service providing unit, the third signal including the authentication information, the third signal requesting locking or unlocking of the vehicle or the facilities.
	However, Grimm does teach that a plug-in device(16) is utilized to pair with vehicle remote keyless functions, such as lock and unlocking vehicle doors, and wherein the plug in device(16) receives public keys(27,29) from the server or smartphone, which include authentication information in the form of tokens so as to allow control of vehicle functions, such as locking and unlocking vehicle doors(see: Grimm, sec[0022]).  Therefore, upon incorporation of the third party server of Moore, into Grimm as discussed in claim 1 above, it would have been obvious that the third party server(18), of Moore, would have handled the vehicle access and control features of the server(14).
	Thus, it would have been inherent that the third party server(18) would have included a third sending unit and as well the third signal, since this would have been necessary in order for the sever(18) to receive reservation requests, and provide authorization information, based on the received reservation requests.
  -- Claim 3 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the use reservation service is executed by an application program installed in the portable terminal is met by the CarShare App which is installed on a user’s smartphone(12)(see: Grimm, sec[oo26]),
2) the first sending unit is configured to send the first signal to the server, when a user performs an operation on the portable terminal during execution of the application program is met by the CarShare App on the smartphone(see: Grimm, sec[0041]).
  -- Claim 4 recites subject matter that is met as discussed in claim 3 above, as well as:
	1) the first sending unit is configured to send the first signal to the server, when the user performs an input operation on the portable terminal to cause the portable terminal to send information, the information including a use reservation for the vehicle or the facilities, during execution of the application program is met by the user creating a reservation on the CarShare App(see: Grimm, sec[0041]), and the reservation service receiving the request, so as to create an access token for the registration(see: Grimm, sec[oo42]).
  -- Claim 5 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the third sending unit is configured to send the third signal to the predetermined device when an operation to lock or unlock the vehicle or the facilities is performed is met by the server(18) of Moore, that would have been incorporated into the system of Grimm, as discussed in claims 1 and 2 above, that would have generated the unlock signal to the plug-in device(16), which pairs with vehicle remote keyless functions, such as lock and unlocking vehicle doors, and wherein the plug in device(16) receives public keys(27,29) from the server or smartphone, which include authentication information in the form of tokens so as to allow control of vehicle functions, such as locking and unlocking vehicle doors(see: Grimm, sec[0022]).
-- Claim 6 recites subject matter that is met for the reasons as discussed in the rejection of claim 1 above.
  -- Claim 7 recites subject matter that is met for the reasons as discussed in the rejection of claims 2 and 6 above.
  -- Claim 8 recites subject matter that is met for the reasons as discussed in the rejection of claims 3 and 6 above.
  -- Claim 9 recites subject matter that is met for the reasons as discussed in the rejection of claims 4 and 8 above.
  -- Claim 10 recites subject matter that is met for the reasons as discussed in the rejection of claims 5 and 7 above.
  -- Claim 11 recites a method that is met for the reasons as discussed in the rejection of claim 1 above.
  -- Claim 12 recites a method that is met for the reasons as discussed in the rejection of claim 2 above.
  -- Claim 13 recites a method that is met for the reasons as discussed in the rejection of claim 3 above.
  -- Claim 14 recites a method that is met for the reasons as discussed in the rejection of claim 4 above.
  -- Claim 15 recites a method that is met for the reasons as discussed in the rejection of claim 5 above.
  -- Claim 17 recites subject matter that is met as discussed in claim 1 above.
  -- Claims 18, 19, and 20 recite subject matter that is met as discussed in claims 1, 6, and 11 above, respectively, as well as:
1) the first signal including a request for the authentication information is met by the vehicle FOB command(e.g., lock, unlock, remote start) being selected on the CarShare App of the smart phone for executing the selected vehicle function(see: Grimm, sec[0064]), and wherein the remote entity validates the request(see: Grimm, sec[0066]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al(Grim) in view of Moore, Jr(Moore) as applied to claim 1 above, and further in view of Examiner’s Statement of Official Notice.
  -- Claim 16 recites subject matter that is met for the reasons as discussed in the rejection of claim 1 above, except for:
	1) the non-transitory storage medium storing a program that is installed in the portable terminal.
	Although Grimm and Moore do not specifically teach a non-transitory storage medium for storing a program in the portable terminal, use of non-transitory storage medium for storing programs to be executed by devices in a system is well known.  In related art, Penilla et al(Penilla) teaches a system for shared vehicle use, wherein a vehicle reservation system is utilized by a user device, and server, so as to enable access and use of vehicles by users of a mobile device and application on the device.  And wherein the system utilizes computer readable medium and data storage devices that computer readable code is stored and executed by the devices in the system(see: Penilla, column 30, lines 39-56).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the computer readable storage medium of Penilla, into the devices of Grimm in view of Moore, for the purpose 
REMARKS:
Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) “Para 17 of Grimm discuses a portable wireless communication device(12) including a smart phone that is capable of communicating with a vehicle and a remote entity(14)……….Neither of Grimm and Moore discloses that a server that provides authentication information is different from a server that provides a reservation service.”
	Applicant argues that the reference to Grimm in view of Moore do not read on the claimed subject matter, because neither reference teaches a first server that communicates with the portable terminal to lock and unlock a vehicle, and a separate, second server, which manages the reservation service.  As discussed in the art rejection above, the examiner provided sound reasoning and motivation for combining Moore into Grimm, in a manner that would have been obvious to one of ordinary skill in the 
	2) “Accordingly, the applied references fail to disclose and would not have rendered obvious the combinations of features recited by independent claim 1……….New claims 18-20 are patentable at least by virtue of their respective dependencies from a patentable independent claim, as well as for the additional features they recite.”
	All dependent claims are met for the reasons as discussed in the art rejection above, as well as with regards to the arguments discussed above pertaining to the independent claims.
In accordance with MPEP 2144.039(C), since the applicant has not challenged the examiner’s statement of Official Notice, the subject matter included in the Official Notice will henceforth be considered as applicant’s admitted prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DARYL C POPE/Primary Examiner, Art Unit 2687